Opinion by
Mr. Justice Stewart,
The argument in support of appellants’ contention that the Act of May 9, 1889, P. L. 168, entitled “An act relating to the adoption of any person as an heir,” is unconstitutional, rests on three distinct propositions, either one of which if made good would necessarily prove fatal to the act. The first is that the act is an amendment to the Act of April 8, 1833, P. L. 315, relating to the descent and distribution of the estates of intestates. If this be so, inasmuch as the amending act does not re-enact so much of the original act as is amended, extended or confirmed, and does not publish the same at length, it offends against Article III, Section 6, of the Constitution. Second: that it is a special law authorizing the adoption of children changing the law of descent and succession, and in this respect offends against Section 7 of the same article. Third: that the subject of the act is not clearly expressed in the title, thus offending against Section 3 of the same arti*35cle. It is to be remarked with respect to the first proposition, that the act does not purport to be an amendment. This circumstance of course does not end all inquiry, but it is a clear indication that amendment was not within the legislative purpose; and while the amendatory character of the act may notwithstanding be disclosed by the provisions of the act as related to existing statutes, yet we start in such further inquiry with the presumption in favor of the complete independence of the act within itself. An examination of the provisions of the act in question instead of overcoming or weakening this presumption sustains and confirms it. When the legislature passed the act it had before it the fact that in the Act of May 4, 1855, P. L. 430, the words child and children as they there occur had been made to embrace one who had by legal adoption been given “the rights of a child and heir of the adopting parent.” So far as the right of inheritance was concerned, legally adopted children were put upon the same plane with natural children. This extended signification of the words was just as firmly fixed as though it had been expressed in terms in the original act, and that act must be so read. So read, it becomes apparent that the effect of the Act of May 9, 1889, was not to amend or extend the Act of 1855 by changing the course of descent therein directed, and giving to the class of children any different shares or portions than they were entitled to under the conditions there recited, but simply to qualify as legal children certain parties who theretofore were denied adoption, to wit, adults. In an incidental way this may and certainly does, operate to change distributive shares, but this inference does not make the act amendatory. Its general purpose was not to change the course of descent, or enlarge or diminish the shares of those before entitled to take, but make it possible for the individual person to receive into Ms own family on the footing of child and heir such person as he may select regardless of the age of such *36person. “The restrictions of the constitution upon legislation apply to direct legislation, not to the incidental operation of statutes constitutional in themselves upon other subjects than those with which they directly deal”: Sugar Notch Borough, 192 Pa. 349. Again, in Searight’s Est., 163 Pa. 210, it is said: “The Constitution does not make the obviously impracticable requirement that every act shall recite ali other acts that its operation may incidentally affect, either by way of repeal, modification, extension or supply. The harmony or repugnance of acts not passed with reference to the same subject can only be effectually developed by the clash of conflicting interests in litigation, and the settlement of said questions belongs to the judicial not the legislative department.” In Greenfield Avenue, 191 Pa. 290, this is said: “The rule deducible from all the cases may be stated as follows,......an act which is complete in itself — the purpose, meaning and full scope of which are apparent on its face — is valid, although it may operate to alter, extend or repeal a prior act or may provide for the means of carrying its provisions into effect by a reference to a course of procedure established by other acts of the legislature.”
The argument employed to sustain the second proposition is ingenious but not convincing. The fundamental distinction warranting separate legislative classification of children as distinguished from adults, has been recognized so repeatedly in existing statutes relating exclusively to minors, that it would be a labor to cite the instances. Certainly in view of all this legislation resting fundamentally on this clear and natural distinction it will not be contended that the Act of May 19, 1887, P. L. 125, authorizing the adoption of minors offends against the restriction forbidding special legislation. We need spend no effort in vindicating it. Assuming that legislation to be general because operating upon all the objects of one class of children, how does legislation operating upon the only remaining class of *37the same objects become special? The argument assumes that it would be special, but the assumption is without warrant. We may admit for present purposes that a repeal of the Act of May 19,1887, would leave in force the Act of 1889 relating to adults, but what of it? It would be no more special legislation than the earlier Act of 1887. The classification being entirely proper it would be within legislative power to continue the privilege of adoption to adults alone, and the only question would be as to the wisdom of the legislation.
The third proposition mistakes the real purpose of the constitutional requirement as to the sufficiency of title. We have said again and again that it was never intended that the title of an act should be a complete index of its context, and that all that is required is that the title shall fairly give notice of the subject of the act so as to reasonably lead to an inquiry into the body of the bill. The purpose of the requirement was to reform a legislative practice which had theretofore prevailed of passing enactments under titles which, because of the generality of the words used therein, gave not even a hint of the subject legislated upon, and so far correct the practice that the title of acts thereafter should be so indicative of the subject of the act as to lead to inquiry and not mislead and extrap: Com. v. Green, 58 Pa. 226; Jewell’s Est., 235 Pa. 119. The title to the act in question directs attention at once to the fact that the subject is “The adoption of any person as an heir,” which was the true and only object of the legislation. While it is fairly open to the criticism that the general words “any person” include more than does the act which limits the objects to adult persons, the exception taken to this does not bring it within the condemned practice which so enlarged the enactment and restricted the title that the latter stood in little if any relation to the former, so far as giving notice was concerned. The mischief never was that the title embraced more than the act, but just the reverse. The other criticism would condemn *38the title because it includes less than does the act. Here again the criticism is just, but without force, since by no possibility could such circumstance mislead by diverting attention from the true object of the legislation. The reference in the title is to the adoption of “any person as heir.” It is argued that as so limited succession to real estate is all that could be implied, whereas the act gives to the person adopted all the rights of a child and heir of the adopting parent, thus extending the right of succession to personal property as well. In view of what we have already said as to the purpose of the constitutional requirement, further comment with respect to this branch of the argument is unnecessary. We are of opinion that the act stands clear of constitutional objection, and the several assignments of error are therefore overruled, and the decree is affirmed at costs of appellants.